

115 S2412 IS: Cambodia Accountability and Return on Investment Act of 2018
U.S. Senate
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2412IN THE SENATE OF THE UNITED STATESFebruary 8, 2018Mr. Graham (for himself, Mr. Durbin, Mr. Cruz, Mr. Cardin, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo support the successful implementation of the 1991 Paris Peace Agreement in Cambodia, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Cambodia Accountability and Return on Investment Act of 2018. 2.Democracy promotion in Cambodia (a)Conditions of assistance to Cambodia (1)In generalNo funds authorized to be appropriated for assistance for the Government of Cambodia may be made available for that purpose unless the Secretary of State makes the certification described in paragraph (2).
 (2)Certification describedThe certification described in this paragraph is a certification to the appropriate congressional committees that the Government of Cambodia is taking effective steps to—
 (A)strengthen regional security and stability, particularly regarding territorial disputes in the South China Sea and the enforcement of international sanctions with respect to North Korea; and
 (B)respect the rights and responsibilities enshrined in the Constitution of the Kingdom of Cambodia, including through the full and immediate—
 (i)restoration of the civil and political rights of the opposition Cambodia National Rescue Party, media, and civil society organizations;
 (ii)restoration of all elected officials to their elected offices; and (iii)release of all political prisoners, including journalists, civil society activists, and members of the opposition political party.
						(b)Inadmissibility of individuals who undermine democracy in Cambodia
				(1)Policy
 (A)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall continue to implement the policy announced by the Department of State on December 6, 2017, to restrict entry into the United States of individuals involved in undermining democracy in Cambodia, including—
 (i)senior officials of the Government of Cambodia, including the military, gendarmerie, police, and judiciary;
 (ii)officers and employees of entities, including international commercial facilitators and offshore entities, owned or controlled by such officials; and
 (iii)immediate family members of such officials.
 (B)DurationThe entry restriction policy described in subparagraph (A) shall remain in effect until the Secretary of State determines and reports to the appropriate congressional committees that free and fair parliamentary elections have taken place in Cambodia that include the full and unimpeded participation of the Cambodia National Rescue Party and members of that Party.
					(2)Report required
 (A)In generalNot later than 30 days after the date of the enactment of this Act, and every 90 days thereafter until December 31, 2020, the Secretary of State shall submit to the appropriate congressional committees a report that—
 (i)describes the measures taken to implement the entry restriction policy described in paragraph (1)(A); and
 (ii)includes a comprehensive list of the individuals subject to the policy.
 (B)Form of reportEach report required by subparagraph (A) shall be submitted in unclassified form but may include a classified annex.
					(c)Blocking of property of individuals who undermine democracy in Cambodia
 (1)Reports to Office of Foreign Assets ControlNot later than 60 days after the date of the enactment of this Act, the President shall take such action as is necessary to direct, including through the promulgation of regulations, that any United States financial institution holding, managing, or transferring property or interests in property of an individual described in subsection (b)(1)(A), shall promptly report such property or interests in property to the Office of Foreign Assets Control of the Department of the Treasury.
 (2)Blocking of propertyThe President may, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) and subject to such regulations as the President may prescribe, block and prohibit all transactions in all property and interests in property of an individual described in subsection (b)(1)(A), if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (3)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this subsection or any regulation, license, or order issued to carry out this subsection shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (d)Opposition to loans and assistance by international financial institutionsThe Secretary of the Treasury shall instruct the United States executive director to each international financial institution to use the voice and vote of the United States to oppose the extension by that institution of any loan or financial or technical assistance for the Government of Cambodia, other than to meet basic human needs, until such time as the entry restriction policy described in subparagraph (A) of subsection (b)(1) terminates in accordance with subparagraph (B) of that subsection.
 (e)Online information programsThere are authorized to be appropriated such sums as may be necessary for Khmer-language programs to be broadcast on the internet that inform and educate the people of Cambodia on the role of—
 (1)the Government of the People's Republic of China in supporting the Communist Party of Kampuchea and the Democratic Kampuchea regime of Pol Pot;
 (2)the international community, particularly the United States, in supporting implementation of the Agreement on a Comprehensive Political Settlement of the Cambodia Conflict, signed October 23, 1991 (commonly known as the 1991 Paris Peace Agreement), and providing assistance for the development of Cambodia from 1991 to 2017, consistent with the letter and spirit of that Agreement; and
 (3)the Government of Cambodia in implementing that Agreement.
 (f)Prohibition on debt reliefThe Secretary of State may not negotiate for or establish a program of debt relief for the Government of Cambodia until such time as the entry restriction policy described in subparagraph (A) of subsection (b)(1) terminates in accordance with subparagraph (B) of that subsection.
 (g)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Appropriations, the Committee on Financial Services, and the Committee on Foreign Affairs of the House of Representatives.
 (2)International financial institutionThe term international financial institution has the meaning given that term in section 1701(c) of the International Financial Institutions Act (22 U.S.C. 262r(c)).
 (3)United States personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.